DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2021 has been entered.

Status of Claims
Claim(s) 16, 22 and 28 is/are currently amended. Claim(s) 1-15, 23-24 and 26 has/have been canceled. Claim(s) 16-22, 25 and 27-32 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-22, 25, and 27-32 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, claim 28 and claims dependent thereon, the relationship between the light source and the light detector of the limitation "wherein the opening of the first electrode is configured to provide an optical connection to a light source of an optical sensor of the user wearable apparatus and the opening of the second electrode is configured to provide an optical connection to a light detector of the optical sensor of the user wearable apparatus" and the light source and light detector of the limitation "wherein one of the optically separated light-passing elements is operatively connected to a light source of an optical sensor of the user wearable apparatus and another one of the optically separated light-passing elements is operatively connected to a light detector of the optical sensor of the user wearable apparatus" is indefinite. It is unclear how many sources and detectors are required by the claim. For example, assuming the first electrode comprises the claimed two-optically separated light passing elements, is the light detector to which one of the optically separated light-passing elements in the first electrode connected the same light detector to which the opening of the second electrode is configured to provide an optical connection? Are multiple sources/detectors necessarily provided, such as a source and detector associated with each electrode? 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

Claim(s) 16-22, 25, and 27-32 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, claim 28 and claims dependent thereon, the amended independent claims are unclear, for the reasons noted above. If is Applicant's intention that a single source and detector is provided, this lacks sufficient support in the application as filed, as applicant fails to disclose either a source or detector optically connected to multiple openings/light-passing elements or a source/detector that is optically connected to a non-adjacent opening/light-passing element. Additionally, the current claims require an opening in each electrode, wherein the opening of the first electrode is configured to provide an optical connection to a light source of an optical sensor of the user wearable apparatus and the opening of the second electrode is configured to provide an optical connection to a light detector of the optical sensor of the user wearable apparatus; and that at least one of the first and second electrodes comprises two optically-separated light passing elements. This combination of features does not appear to be disclosed in the application as filed. Paragraph [0060] of the application as published, US 2018/0020975 A1, which Applicant cites for support, discloses the two opening/light-passing element arrangements recited in the claim as alternatives. Specifically, paragraph [0060] states, "In an embodiment it may be possible to use the same electrode both for emitting and detecting light for the purposes of optical sensor. In an alternative embodiment only light source is activated in one electrode and only light detector is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-22, 25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/088768 A2 (previously cited, Brain Tree Analytics), US 2004/0133081 A1 (previously cited, Teller), US 2014/0275845 A1 (previously cited, Eagon) and US 2014/0257053 A1 (Yuen).
Regarding claims 16, 19, 20, 22, and 27, Brain Tree Analytics teaches and/or suggests a user wearable apparatus (product 2; ¶ [0023] wherein product 2 may be a wearable computer) comprising an electrode system, the electrode system comprising: 
at least two electrodes, wherein the at least two electrodes comprise a first electrode and a second electrode on a same side of the user wearable apparatus (Figs. 2, 4, etc., electrodes 5, 6), wherein each of the first and the second electrodes comprises:
a conductive part comprising conductive material (electrode body), wherein the conductive part is configured to provide electrical connection to electronic components of the user wearable device (e.g., Figs. 2, 4, 6, 7, etc., wherein each electrode body is electrically connected to electronic components (e.g., physiological sensor interface circuit 7, processor 4, etc.), through a conductive trace in the printed circuit carrier), and 
an opening and a light-passing element, such as a light guide/pipe, configured to provide an optical connection to a light source (Figs. 2, 4, etc., emitter 8) or a light detector (Figs. 2, 4, etc., receiver 9) of the user wearable apparatus through the electrode, wherein the opening and light-passing element of the first electrode is configured to provide an optical connection to a light source of an optical sensor of the user wearable apparatus and the opening and light-passing 
While Brain Tree Analytics discloses the electrodes may be utilized to measure, e.g., GRS, Brain Tree Analytics does not expressly disclose the first and second electrodes are electrically isolated from one another.
Teller teaches/suggests a wearable apparatus (Fig. 23, sensor device 800) including an electrode system comprising a first and second electrode (Fig. 23, GSR sensors/electrodes 825, ¶ [0127]), wherein the first and second electrodes are electrically isolated from one another on a same side of the user wearable apparatus (¶ [0127] where the individual GSR sensors, i.e., the electrodes, are electrically isolated from one another). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode system of Brain Tree Analytics with the first and second electrodes being electrically isolated from one another as Teller discloses is required (Teller, ¶ [0127]) in order to increase accuracy/reliability of the physiological measurement (e.g., GSR) by ensuring a measured signal has passed through the user's skin (Brain Tree Analytics, ¶ [0002]), i.e., avoiding undesired electrical communication (e.g., short circuiting) between the electrodes. 
Brain Tree Analytics as modified does not expressly teach the opening of at least one of the first electrode and the second electrode comprises two-optically separated light passing elements, wherein one of the optically separated light-passing elements is operatively connected 
Eagon teaches and/or suggests a similar apparatus comprising an electrode comprising a conductive part comprising conductive material (first electrode 21i, or surface 23 thereof, ¶ [0029] wherein surfaces 23 are conductive); an opening comprising two-optically separated light passing elements (openings 27; openings permitting passage of light and/or lens provided in said openings, as described in ¶ [0028]) configured to provide an optical connection to a light source and a light detector of the user wearable apparatus through the electrode, wherein one of the optically separated light-passing elements is operatively connected to a light source of an optical sensor of the user wearable apparatus and another one of the optically separated light-passing elements is operatively connected to a light detector of the optical sensor of the user wearable apparatus (; ¶ [0038] wherein an optical emitter 35 or LED emits a visible or infrared light through one of the openings 27, and an optical receiver 39 receives the same light through another one of the openings 27 as reflected by the skin of the palmar surface of the single finger 60). Accordingly, Eagon discloses providing a plurality of optically separated light-passing elements (light guides, lens, etc.) within a single electrode, wherein one of the optically separated light-passing elements in the electrode is operatively connected to a light source of an optical sensor and another one of the optically separated light-passing elements in the electrode is operatively connected to a light detector of the optical sensor of the user wearable apparatus is a suitable, predictable alternative arrangement for measuring PPG signals than the arrangement expressly disclosed by Brain Tree Analytics (Figs. 4, 5, etc.).
e.g., ¶ [0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode system of Brain Tree Analytics with the opening of the first electrode and the opening of the second electrode each comprising at least two optically separated light-passing elements (e.g., light guides/pipes and/or lens), wherein one of the optically separated light-passing elements is operatively connected to a light source of an optical sensor of the user wearable apparatus and another one of the optically separated light-passing elements is operatively connected to a light detector of the optical sensor of the user wearable apparatus as taught/suggested by Eagon in order to provide multiple source-detector pairs, thereby enabling adaptively determining which source-detector pair location provides the best PPG signal for further analysis (Yuen, ¶ [0126]) without requiring any further holes in the wearable apparatus (Brain Tree Analytics, ¶ [0039]). 
Regarding claim 17, Brain Tree Analytics as modified teaches/suggests the conductive part of each of the first and second electrodes is configured to provide galvanic connection between a physiological condition sensor of the user wearable apparatus and a body of a user wearing the user wearable apparatus (throughout document, wherein the multipurpose electrodes can be used to measure GSR). 
Regarding claim 18, Brain Tree Analytics as modified teaches/suggests the conductive part of each of the first and second electrodes is configured to provide electrical connection for charging the user wearable apparatus or for data transmission from/to the user wearable apparatus (¶ [0027] wherein the electrodes 5, 6 are multipurpose in that in one mode they are used for charging the battery, whereas in another mode they are used for physiological sensing). 
Regarding claim 21, Brain Tree Analytics as modified teaches/suggests the limitations of claim 19, as discussed above, but does not teach the light-passing element comprises a lens. 
Eagon teaches/suggests a similar apparatus comprising at least one electrode comprising a conductive part comprising conductive material (Figs. 1-4, electrodes 21, or surfaces 23 thereof, electrically connected to skin conductance sensing device 32, processor 50, etc.; ¶ [0029] wherein surfaces 23 are conductive); an opening configured to provide an optical connection to a light source or a light detector of the user wearable apparatus through the electrode (Figs. 1-4, openings 27; ¶ [0038] wherein a PPG sensing device 36, including optical emitter 35 thereof, optically communicates with the palmar surface of the single finger 60 via the opening(s) 27, which may include more than one opening, by sending light to impact the palmar surface through the opening(s) 27, and by receiving returned light therefrom); and a light-passing element configured to provide the optical connection through the opening, the light-passing element comprising a lens (¶ [0028] wherein the opening(s) 27 can be sealed with a glass or plastic lens). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrode system of Brain Tree Analytics with the light-passing element further comprising a lens as taught/suggested by Eagon in order to prevent ingress of debris or fluids, while still allowing for the light to be transmitted therethrough (Eagon, ¶ [0028]).
Regarding claim 25, Brain Tree Analytics as modified teaches/suggests the first and second electrodes are configured to act as electrodes of a physiological condition sensor of the user wearable apparatus (¶ [0027] wherein the electrodes 5, 6 are multipurpose in that in one mode they are used for charging the battery, whereas in another mode they are used for physiological sensing). 
Regarding claims 28 and 29, Brain Tree Analytics teaches/suggests a method comprising: 
etc., electrodes 5, 6), 
providing, in each of the first and second electrodes, a conductive part comprising conductive material (electrode body), wherein the conductive part is configured to provide electrical connection to electronic components of the user wearable device (e.g., Figs. 2, 4, 6, 7, etc., wherein each electrode body is electrically connected to electronic components (e.g., physiological sensor interface circuit 7, processor 4, etc.), through a conductive trace in the printed circuit carrier), and 
providing, in each of the first and second electrodes, an opening and a light-passing element configured to provide an optical connection to a light source (Figs. 2, 4, etc., emitter 8) or a light detector (Figs. 2, 4, etc., receiver 9) of the user wearable apparatus through the electrode, wherein the opening and light-passing element of the first electrode is configured to provide an optical connection to a light source of an optical sensor of the user wearable apparatus and the opening and light-passing element of the second electrode is configured to provide an optical connection to a light detector of the optical sensor of the user wearable apparatus (Fig. 4, light pipe of electrodes 5 and 6 providing optical connection to emitter and receiver, respectively), wherein the light detector is configured to receive light emitted from the light source and reflected by a body part of a user of the user wearable apparatus (¶ [0030]). 
While Brain Tree Analytics discloses the electrodes may be utilized to measure, e.g., GRS, Brain Tree Analytics does not expressly disclose the first and second electrodes are electrically isolated from one another.
i.e., the electrodes, are electrically isolated from one another). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brain Tree Analytics with the provided first and second electrodes being electrically isolated from one another as Teller discloses is required (Teller, ¶ [0127]) in order to increase accuracy/reliability of a physiological measurement (e.g., GSR) by ensuring a measured signal has passed through the user's skin (Brain Tree Analytics, ¶ [0002]), i.e., avoiding undesired electrical communication (e.g., short circuiting) between the electrodes.
Brain Tree Analytics as modified does not expressly teach the opening of at least one of the first electrode and the second electrode comprises two-optically separated light passing elements, wherein one of the optically separated light-passing elements is operatively connected to a light source of an optical sensor of the user wearable apparatus and another one of the optically separated light-passing elements is operatively connected to a light detector of the optical sensor of the user wearable apparatus. 
Eagon teaches and/or suggests a similar apparatus comprising an electrode comprising a conductive part comprising conductive material (first electrode 21i, or surface 23 thereof, ¶ [0029] wherein surfaces 23 are conductive); an opening comprising two-optically separated light passing elements (openings 27; openings permitting passage of light and/or lens provided in said openings, as described in ¶ [0028]) configured to provide an optical connection to a light source and a light detector of the user wearable apparatus through the electrode, wherein one of the optically separated light-passing elements is operatively connected to a light source of an optical sensor of the user wearable apparatus and another one of the optically separated light-passing elements is operatively connected to a light detector of the optical sensor of the user wearable apparatus (; ¶ [0038] wherein an optical emitter 35 or LED emits a visible or infrared light through one of the openings 27, and an optical receiver 39 receives the same light through another one of the openings 27 as reflected by the skin of the palmar surface of the single finger 60). Accordingly, Eagon discloses providing a plurality of optically separated light-passing elements (light guides, lens, etc.) within a single electrode, wherein one of the optically separated light-passing elements in the electrode is operatively connected to a light source of an optical sensor and another one of the optically separated light-passing elements in the electrode is operatively connected to a light detector of the optical sensor of the user wearable apparatus is a suitable, predictable alternative arrangement for measuring PPG signals than the arrangement expressly disclosed by Brain Tree Analytics (Figs. 4, 5, etc.).
Yuen teaches/suggests a system comprising a plurality or array of source-detector pairs at different locations, disclosing this arrangement provides the advantage of adaptively determining which location provides the best PPG signal for further analysis (e.g., ¶ [0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brain Tree Analytics with the opening of the first electrode and the opening of the second electrode each comprising at least two optically separated light-passing elements (e.g., light guides/pipes and/or lens), wherein one of the optically separated light-passing elements is operatively connected to a light source of an optical sensor of the user wearable apparatus and another one of the optically separated light-passing elements is operatively connected to a light detector of the optical sensor of the user wearable apparatus as taught/suggested by Eagon in order to provide multiple source-detector pairs, thereby enabling adaptively determining which source-detector pair location provides the best PPG signal for further analysis (Yuen, ¶ [0126]) without requiring any further holes in the wearable apparatus (Brain Tree Analytics, ¶ [0039]). 
Brain Tree Analytics as modified teaches/suggests the limitations of claim 28, and further discloses the light-passing elements comprise light guides or pipes. Alternatively/Additionally, Eagon teaches/suggests a similar electrode system comprising an opening (27) in at least one electrode (21) and light-passing element including a lens is configured to provide the optical connection through the opening in the electrode (¶ [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Brain Tree Analytics with the provided light-passing element comprising a lens as taught/suggested by Eagon in order to prevent ingress of debris or fluids, while still allowing for the light to be transmitted therethrough (Eagon, ¶ [0028]).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brain Tree Analytics in view of Teller, Eagon and Yuen as applied to claim(s) 29, and further in view of US 5,387,122 A (previously cited, Goldberger).
Regarding claim 30, Brain Tree Analytics as modified teaches/suggests the limitations of claim 29, as discussed above, but does not teach providing the light-passing element by casting optical material into the electrode. However, as discussed above, Brain Tree Analytics as modified does disclose the light-passing element may comprise a lens. 
Goldberger teaches/suggests providing a light-passing element by casting optical material (col. 6, line 63 - col. 7, line 28, wherein LEDs 16, 18 and photodiode 20 are encapsulated in plastic lenses 22 by transfer molding or casting). 
e.g., lens) for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brain Tree Analytics in view of Teller, Eagon and Yuen as applied to claim(s) 16; or alternatively, over Brain Tree Analytics in view of Teller, Eagon and Yuen as applied to claim(s) 16, and further in view of US 2016/0070403 A1 (previously cited, Sharma).
Regarding claims 31 and 32, Brain Tree Analytics as modified teaches and/or suggests as discussed above, but does not teach the opening comprises a multitude of holes. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrode system of Brain Tree Analytics with each opening comprising a plurality of holes of the claimed diameter because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses such an arrangement merely affects aesthetics or visual appearance of the device (pg. 8, line 27 - pg. 9, line 2). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with a single opening having a diameter as taught and/or suggested by Brain Tree Analytics because either arrangement permits transmission of light to and from the user enabling acquisition of a PPG/pulse measurement. 

Brain Tree Analytics as modified does not teach each of the holes has a diameter of 0.1 mm or between 0.05 mm and 1.0 mm. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the electrode of Brain Tree Analytics with each hole being of the claimed diameter(s) because Applicant has not disclosed that the claimed diameters provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses such an arrangement affects aesthetics or visual appearance of the device (pg. 8, line 27 - pg. 9, line 2). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with each hole having a diameter as taught/suggested by Brain Tree Analytics because either arrangement permits transmission of light enabling acquisition of a PPG/pulse measurement. 
Alternatively/Additionally, Sharma teaches/suggests the size of the holes affects both visibility thereof (¶ [0037]), and the amount of light capable of being communicated therethrough (¶ [0040]), and is therefore a result effective variable. Accordingly, the claimed diameter(s) would 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 






/Meredith Weare/Primary Examiner, Art Unit 3791